PER CURIAM.
The amended exception to the decision of the referee brings up but one question for review. The referee decided that the plaintiff, at the special instance and request of defendant, between the 1st day of May and the 15th of June, 1893, rendered services to the defendant in selling goods, wares, and merchandise for him. To this decision defendant excepted, as against the weight of evidence. We think there was sufficient evidence in the case to warrant the conclusion of the referee, and the judgment should therefore be affirmed, with costs.